Title: To James Madison from William C. C. Claiborne, 28 June 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


28 June 1804, New Orleans. “Since the heat of Summer commenced, my attention to business has been incessant, but I discover that neither myself or the Gentlemen in my employ, can longer preserve our health, if the Office-hours are not curtailed; and to enable me to do so, I find myself compelled to engage one and perhaps two additional Clerks. Mr. Briggs my private Secretary, is now sick of a fever, and Doctor Watkins is very unwell; I am therefore at present without an Assistant in the Office.
“I am now engaged in completing a temporary organization of the Militia of this City; The Volunteer Companies heretofore formed, compose an excellent Battalion, and I have recently attached to this Corps a very handsome troop of Horse; but the great body of the City Militia, yet remain to be organised.”
